 Case 3:11-cv-04196-JSC Document 9 Filed 01/30/12 Page 1 of 2



THOMAS N. STEWART, III - #88128
ATTORNEY AT LAW
369 BLUE OAK LANE, 2nd FLOOR
CLAYTON, CA 94517
TELEPHONE (925) 672-8452
TELEFAX (925) 673-1729
E-MAIL t_stew_3@yahoo.com
Attorneys for Michael Fernandes




                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


MICHAEL FERNANDES,                            Case No. CV 11-4196 JSC

       Plaintiff,                             STIPULATION OF DISMISSAL; ORDER

v.

DAVID WILSEY,
CHRISTINE STEVENS,
as Trustee of the Stevens
Family Trust,

      Defendants.
__________________________________/

       The parties hereto stipulate as follows:

       The parties have reached a full and final settlement of all issues in this action. A

Settlement Agreement between the parties has been fully executed.

       Some parts of the Settlement Agreement are to be performed in the future. The parties

shall comply with their Settlement Agreement, a copy of which is incorporated by reference as

if fully set forth. The parties request the Court to retain jurisdiction for 18 months from the

date hereof in order to enforce the terms of the Settlement Agreement under the authority of


      CV 11-4196 JSC                              1
 Case 3:11-cv-04196-JSC Document 9 Filed 01/30/12 Page 2 of 2



Kokkonen v. Guardian Life Insurance Co. Of America, 511 U.S. 375, 381-82 (1994).

         Although the parties are hereby dismissing this action with prejudice, they agree that

the Court will retain jurisdiction over this action and the parties hereto in order to be able to

enforce the terms of the Settlement Agreement.

         IT IS HEREBY STIPULATED by and between the parties to this action through their

designated counsel that this action be and hereby is dismissed with prejudice pursuant to FRCP

41(a)(2), and the Court retains jurisdiction to enforce the terms of the Settlement Agreement for

18 months after the date hereof.

Date:                                          Date:



S/Daniel D. Hardy,                             S/Thomas N. Stewart, III,
Attorney for Defendant                         Attorney for Plaintiff


IT IS SO ORDERED:




Date: 1/30/2012                        ________________________________
                                             Jacqueline Scott Corley
                                           United States Magistrate Judge




        CV 11-4196 JSC                           2
